DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 04/14/2021 has been received and considered. Claims 13-33 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter description of “wherein, in response to evaluating the one or more defined parameters and the at least one solved-for parameter, one or more control elements in the process are controlled to adjust operation of at least a portion of the process in order to optimize the process" (next to last 3 lines of claim 22) and "in response to evaluating the one or more defined parameters and the at least one solved for parameter, controlling one or more control elements in the process to adjust operation of at least a portion of the process in order to improve the process" (next to last 3 lines of claim 30). While the written description discloses control elements, controllers, and/or controlling; the subject matter description of “wherein, in . 
Dependent claims inherit the defect of the claim from which they depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 and 22-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 18 recites the limitation "the simulation" in line(s) 3. There is insufficient antecedent basis for this limitation in the claim. There are two different "simulations" anteceding this limitation in claim 13: "a flowsheet simulation representing the process on a flowsheet” (claim 13, line 20) and "an entity simulation" (claim 13, lines 29-30). The recitation of “the simulation” is unclear because it is uncertain which of the two simulations was intended.
As to claim(s) 22, 27, 30, they are objected for the same deficiency. 
Dependent claims inherit the defect of the claim from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 13–33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Partha Sengupta, (Sengupta hereinafter), U.S. Patent 6,442,512, taken in view of Purt Tanartkit, U.S. Patent 7,463,940.
As to claim 13, Sengupta discloses a system (see col. 1, line(s) 62-63) for simulating (see "flowsheet model may generate an open-form equation representation for use in simulation“ in col. 2, line(s) 41-43) a process entity in a process (see "interactively analyzing plant process models“ in col. 4, line(s) 53-54), the system comprising: a processor configured to be coupled to one or more control elements in the process (see "system 10 may include a local area network (LAN... a plant process control network to which process control devices, such as a process controller 114, are connected“ in col. 4, line 62 to col. 5, line 1), the control elements configured to control one or more aspects of the process (see "results of the plant process modeling application are incorporated back into the plant controls in real time“ in col. 13, line(s) 18-29); a memory device coupled to the processor; software instructions stored on the memory device and executable by the processor (see “server 108 and clients 112 each include an addressable storage medium such as random access , said instructions comprising: instructions for presenting a model editor on a device; instructions for defining, via the model editor (see "model editor" as GUI, ‘client 112 includes a GUI 202 and an optional module interface 204. The Graphical User Interface (GUI) 202 is used to build and specify model applications’ in col. 5, line(s) 51-61), one or more parameters of a plurality of parameters in an entity type object, said entity type object generically representing a type of process entity in the process (see "math model is… equations and variables which models the plant process… equations contained in the flowsheet model… math model may also contain... parameter values... used in solving or converging the math model" in col. 9, line(s) 1-7), and the plurality of parameters corresponding to particular parameters associated with the type of process entity, the plurality of parameters including one or more undefined parameters (see "each unit model is defined in terms of its… parameters" in col. 2, lines 10-12), wherein the one or more parameters of the plurality of parameters in the entity type object are defined, based at least in part, in response to user input (see "GUI) is used to build and specify a specific flowsheet configuration, such as a process plant or refinery, as represented by a particular arrangement of… parameters" in col. 2, lines 25-29); instructions for displaying the plurality of parameters, and an icon associated with the entity object type, on a canvas of the model editor (see "unit and flowsheet presenter 602 works in conjunction with the GUI" in col. 10, lines 9-18; icon in Fig. 12); instructions for creating the entity type object from the one or more parameters defined therein (see ‘modeling engine framework 308, working in conjunction with the GUI 202, provides a user the ability to add new unit models’ in col. 6, line(s) 35-42); instructions for creating a flowsheet simulation (see “model generator creates a math model of the flowsheet” in col. 8, line(s) 66-67) representing the process on a flowsheet (see “flowsheet model, including an equation, of an actual plant process” in col. 8, line(s) 15-19); instructions for instantiating an entity type instance in the flowsheet simulation based on the entity type object in response to the entity type object being placed on the flowsheet (see "user is continuously informed of the current solvability state of the flowsheet model… user may instantiate a pump into a flowsheet. The pump's name box may be colored, for example red, to indicate the need for user data… an additional window may present to the user the independent-fixed variables requiring user supplied data” in col. 2, line 59 to col. 3, line 2), said entity type instance representing a specific process entity in the process (see "specific process entity" as "pump"/"process unit", "pump… was instantiated and connected by a connecting stream" in col. 10, lines 30-31; "A process unit is an item of operating hardware such as a heat exchanger or a pump" in col. 2, lines 1-3); instructions for evaluating a condition of the one or more parameters defined in the entity type object (see “event listener monitors the event queue to determine if any flowsheet modifications have occurred… event listener may invoke the solvability analyzer module after performing each flowsheet modification” in col. 18, line(s) 8-17); instructions for configuring behavior of the entity type instance (see "provides a user the interactive capability to… modify the behavior of any device in the flowsheet model” in col. 9, line(s) 15-20) based on the evaluating (see "solvability analyzer is executed upon a change to the flowsheet“ in col. 17, line(s) 16-23); instructions for creating an entity simulation (see "Simulation… used to generate models of new or existing processes to approximate the process operation" in col. 15, line(s) 46-51) simulating the functionality of the specific process entity by the entity type instance having the configured behavior in the entity simulation to solve for at least one of the one or more undefined parameters (see "created open-equation math model is presented to the solution engine 310 for solving or converging the… equations contained in the math model" in col. 17, line(s) 60-63; "math model is… equations and variables which models the plant process… equations contained in the flowsheet model… math model may also contain... parameter values... used in solving or converging the math model" in col. 9, line(s) 1-7; "flowsheet calculation modes, such as simulation… when solving a flowsheet… Simulation is an application where an outcome is calculated by solving… equations" in col. 15, line(s) 34-47)… 

Tanartkit discloses … instructions for evaluating (see "diagnostics may be performed on the subflowsheets“ in col. 5, line(s) 53-61) at least one of the one or more defined parameters and the at least one solved-for parameter to locate one or more inefficiencies in the specific process entity (see "specific process entity" as "process unit", "model elements 402 include individual units and streams from which a user builds a flowsheet model… A unit represents a device that may be found in a process plant… A process unit is an item of operating hardware such as a heat exchanger, a compressor, an expander, a firebox, a pipe, a splitter, a pump… each unit is represented by a generally nonlinear model characterized by… parameters. Each parameter of a given model will typically pertain to mass or energy transfer characteristics of the equipment unit represented by the model“ in col.6, line(s) 8-20) in the process (see "flowsheet model, including an equation, of an actual plant process“ in col. 7, line(s) 27-29; "a math model of the flowsheet… is… equations and variables which models the plant process… math model is in the form of a matrix which represents the equations contained in the flowsheet model… math model may also contain… parameter values... used in solving or converging the math model“ in col. 8, line(s) 1-9) and to determine alterations in at least one of the plurality of parameters that can improve, or eliminate, the located one or more inefficiencies (see "inefficiencies" as "conflicts", "conflict resolution engine… identifies and assists the resolution of conflicts that may exist between flowsheets so that the flowsheets may… operate properly… data consistency resolution module… to identify conflicts… between in the specific process entity (see "specific process entity" as "process unit", "model elements 402 include individual units and streams from which a user builds a flowsheet model… A unit represents a device that may be found in a process plant… A process unit is an item of operating hardware such as a heat exchanger, a compressor, an expander, a firebox, a pipe, a splitter, a pump… each unit is represented by a generally nonlinear model characterized by… parameters. Each parameter of a given model will typically pertain to mass or energy transfer characteristics of the equipment unit represented by the model“ in col.6, line(s) 8-20). 
Sengupta and Tanartkit are analogous art because they are related to equation solutions.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Tanartkit with Sengupta, because Tanartkit reports that subflowsheet models, which represent process artifacts, may be merged to form a larger more comprehensive flowsheet, while maintaining the identity of each subflowsheet. Advantageously, the ability to merge subflowsheets allows separate users to each create their own subflowsheets and to merge them into a larger flowsheet, which enables modeling of the interaction between subsystems, while allowing the subflowsheets to be subsequently extracted for enhancements or diagnostic purposes (see col. 3, lines 17-29).
As to claim 14, Tanartkit discloses wherein the entity type object generically represents a model (see global object names represent model's flowsheets, "global objects 
As to claim 15, Tanartkit discloses wherein the entity type object generically represents a fluid, the fluid comprising at least one of air, cooling water and steam (see liquid, distillation, heat exchange, fluid, and/or combustion air, "equations for a pump unit may be… where… Head is a liquid height within a tank connected to the pump" in col. 6, lines 49-57; "A process is normally made up of more than one unit of equipment, where each unit carries out some specific processing function, such as reaction, distillation, or heat exchange. Equipment units are interconnected and/or in fluid communication via streams" in col. 3, lines 4-8; "combustion air" in Fig 12). 
As to claim 16, Sengupta discloses wherein the entity type object generically represents a port (see "A unit model represents the operation of the unit in terms of its associated calculation block. Typically, the unit has one or more entry or exit ports" in col. 7, lines 32-34). 
As to claim 17, Sengupta discloses wherein the entity type object is a custom, company-specific entity type object (see "company-specific" as "proprietary", "user can include proprietary modeling information in addition to, or in place of, standard equations" in col. 12, lines 10-12). 
As to claim 18, Sengupta discloses wherein the entity type object is created by further defining one or more variables therein (see "a class macro may be used to alter the status of flowsheet variables, thereby providing a seamless switching between modes" in col. 16, lines 1-3), and wherein the one or more variables are specified for a particular simulation mode of the simulation (see "modes module 610 may provide one or more flowsheet calculation modes, such as simulation… used to accomplish different solution objectives. Each calculation mode may be independent of the other, and may provide a 
As to claim 19, Sengupta discloses wherein the one or more parameters are constant and defined within the entity type instance based on their setting in the entity type object (see "variables contained within a unit model or a stream model may be identified as… independent-fixed… A fixed variable may be thought of as a constant… An independent-fixed variable needs a supplied value in order for the equation to be solved" in col. 7, lines 49-64). 
As to claim 20, Sengupta discloses wherein the one or more parameters are connected (see "a flowsheet model is composed of individual unit models connected by streams" in col. 1, lines 66-67) such that the value of one parameter is automatically propagated to another parameter (see "propagated" as associations/relationships between stream units, "user may… establish relationships between different units and streams. For example, in FIG. 12, a valve may be connected to the connecting stream 1210. The valve may adjust the amount of feed pressure input to the pump 1202. The valve may be associated to a measurement connected to a mixer outlet stream 1218" in col. 12, line 65 to col. 13, line 5; "A stream is used to connect a unit's entry or exit port to another unit's exit or entry port respectively" in col. 7, lines 37-38). 
As to claim 21, Sengupta discloses wherein at least one of the control elements is coupled to a valve in the process (see “customized flowsheet may be used in multiple applications... results of the plant process modeling application are incorporated back into the plant controls in real time“ in col. 13, line(s) 18-29; “system 10 may include a... LAN... a plant process control network to which process control devices, such as a process controller 114, are connected“ in col. 4, line 62 to col. 5, line 1), and the valve is at least one of opened and closed to adjust operation of at least a portion of the process (see "user may… establish . 
As to claim 22, Sengupta discloses one or more tangible, non-transitory computer-readable media having executable instructions stored thereon that, when executed by a processor, the processor performs a method (see col. 1, line(s) 62-63) of simulating (see "flowsheet model may generate an open-form equation representation for use in simulation“ in col. 2, line(s) 41-43) a process entity in a process (see "interactively analyzing plant process models“ in col. 4, line(s) 53-54), the method comprising: presenting a model editor on a device for creating an entity type object (see "model editor" as GUI, ‘client 112 includes a GUI 202 and an optional module interface 204… GUI… is used to build and specify model applications’ in col. 5, line(s) 51-61) by defining one or more parameters of a plurality of parameters therein, said entity type object generically representing a type of process entity in the process (see "math model is… equations and variables which models the plant process… equations contained in the flowsheet model… math model may also contain... parameter values... used in solving or converging the math model" in col. 9, line(s) 1-7), and the plurality of parameters corresponding to particular parameters associated with the type of process entity, the plurality of parameters including one or more undefined parameters (see "each unit model is defined in terms of its… parameters" in col. 2, lines 10-12), wherein the one or more parameters of the plurality of parameters in the entity type object are defined, based at least in part, in response to user input (see "GUI) is used to build and specify a specific flowsheet configuration, such as a process plant or refinery, as represented by a particular arrangement of… parameters" in col. 2, lines 25-29); creating a simulation (see “model generator creates a math model of the flowsheet” in col. 8, line(s) 66-67) representing the process (see “flowsheet model, including an equation, of an ; instantiating an entity type instance in the simulation based on the entity type object (see "user is continuously informed of the current solvability state of the flowsheet model… user may instantiate a pump into a flowsheet. The pump's name box may be colored, for example red, to indicate the need for user data… an additional window may present to the user the independent-fixed variables requiring user supplied data” in col. 2, line 59 to col. 3, line 2), said entity type instance representing a specific process entity in the process (see "specific process entity" as "pump"/"process unit", "pump… was instantiated and connected by a connecting stream" in col. 10, lines 30-31; "A process unit is an item of operating hardware such as a heat exchanger or a pump" in col. 2, lines 1-3); evaluating a condition of the one or more parameters defined in the entity type object (see “event listener monitors the event queue to determine if any flowsheet modifications have occurred… event listener may invoke the solvability analyzer module after performing each flowsheet modification” in col. 18, line(s) 8-17) and configuring behavior of the entity type instance (see "provides a user the interactive capability to… modify the behavior of any device in the flowsheet model” in col. 9, line(s) 15-20) based on the evaluation (see "solvability analyzer is executed upon a change to the flowsheet“ in col. 17, line(s) 16-23); simulating the functionality of the specific process entity by the entity type instance having the configured behavior in the simulation to solve for at least one of the one or more undefined parameters (see "created open-equation math model is presented to the solution engine 310 for solving or converging the… equations contained in the math model" in col. 17, line(s) 60-63; "math model is… equations and variables which models the plant process… equations contained in the flowsheet model… math model may also contain... parameter values... used in solving or converging the math model" in col. 9, line(s) 1-7; "flowsheet calculation modes, such as simulation… when solving a flowsheet… Simulation is an application where an outcome is calculated by solving… equations" in col. 15, line(s) 34-47)… 

Tanartkit discloses evaluating (see "diagnostics may be performed on the subflowsheets“ in col. 5, line(s) 53-61) the one or more defined parameters and the at least one solved-for parameter to locate inefficiencies in the specific process entity (see "specific process entity" as "process unit", "model elements 402 include individual units and streams from which a user builds a flowsheet model… A unit represents a device that may be found in a process plant… A process unit is an item of operating hardware such as a heat exchanger, a compressor, an expander, a firebox, a pipe, a splitter, a pump… each unit is represented by a generally nonlinear model characterized by… parameters. Each parameter of a given model will typically pertain to mass or energy transfer characteristics of the equipment unit represented by the model“ in col.6, line(s) 8-20) in the process (see "flowsheet model, including an equation, of an actual plant process“ in col. 7, line(s) 27-29; "a math model of the flowsheet… is… equations and variables which models the plant process… math model is in the form of a matrix which represents the equations contained in the flowsheet model… math model may also contain… parameter values... used in solving or converging the math model“ in col. 8, line(s) 1-9) and to determine alterations in the plurality of parameters that can improve, or eliminate, the located inefficiencies (see "inefficiencies" as "conflicts", "conflict resolution in the specific process entity (see "specific process entity" as "process unit", "model elements 402 include individual units and streams from which a user builds a flowsheet model… A unit represents a device that may be found in a process plant… A process unit is an item of operating hardware such as a heat exchanger, a compressor, an expander, a firebox, a pipe, a splitter, a pump… each unit is represented by a generally nonlinear model characterized by… parameters. Each parameter of a given model will typically pertain to mass or energy transfer characteristics of the equipment unit represented by the model“ in col.6, line(s) 8-20), wherein, in response to evaluating the one or more defined parameters and the at least one solved-for parameter, one or more control elements in the process are controlled to adjust operation of at least a portion of the process in order to optimize the process (see "improve" as "optimize", "Process modeling systems have been used in process industries such as refining and pharmaceutical manufacturing for many purposes. Process engineers use these systems to… optimize existing process plants" in col. 1, lines 15-19 – well known in the art), wherein the one or more control elements are configured to control one or more aspects of the process (see “EDI may also be utilized to couple the system 100 to the process controller“ in col. 4, line(s) 30-31).
As to claim 30, Sengupta discloses a processor executable method (see col. 1, line(s) 62-63) of simulating (see "flowsheet model may generate an open-form equation representation for use in simulation“ in col. 2, line(s) 41-43) a process entity in a process (see , the method comprising: presenting a model editor on a remote processing device for creating an entity type object (see "model editor" as GUI, ‘client 112 includes a GUI 202 and an optional module interface 204… GUI… is used to build and specify model applications’ in col. 5, line(s) 51-61) by defining one or more parameters of a plurality of parameters therein, said entity type object generically representing a type of process entity in the process (see "math model is… equations and variables which models the plant process… equations contained in the flowsheet model… math model may also contain... parameter values... used in solving or converging the math model" in col. 9, line(s) 1-7), and the plurality of parameters corresponding to particular parameters associated with the type of process entity, the plurality of parameters including one or more undefined parameters (see "each unit model is defined in terms of its… parameters" in col. 2, lines 10-12), wherein the one or more parameters of the plurality of parameters in the entity type object are defined, based at least in part, in response to user input (see "GUI) is used to build and specify a specific flowsheet configuration, such as a process plant or refinery, as represented by a particular arrangement of… parameters" in col. 2, lines 25-29); creating a simulation (see “model generator creates a math model of the flowsheet” in col. 8, line(s) 66-67) representing the process on a flowsheet (see “flowsheet model, including an equation, of an actual plant process” in col. 8, line(s) 15-19); instantiating an entity type instance in the simulation based on the entity type object in response to the entity type object being placed on the flowsheet (see "user is continuously informed of the current solvability state of the flowsheet model… user may instantiate a pump into a flowsheet. The pump's name box may be colored, for example red, to indicate the need for user data… an additional window may present to the user the independent-fixed variables requiring user supplied data” in col. 2, line 59 to col. 3, line 2), said entity type instance representing a specific process entity in the process (see "specific process entity" as "pump"/"process unit", "pump… was instantiated and connected by evaluating a condition of the one or more parameters defined in the entity type object in response to the entity type object being placed on the flowsheet (see “event listener monitors the event queue to determine if any flowsheet modifications have occurred… event listener may invoke the solvability analyzer module after performing each flowsheet modification” in col. 18, line(s) 8-17) and configuring behavior of the entity type instance (see "provides a user the interactive capability to… modify the behavior of any device in the flowsheet model” in col. 9, line(s) 15-20) based on the evaluation (see "solvability analyzer is executed upon a change to the flowsheet“ in col. 17, line(s) 16-23); simulating the functionality of the specific process entity by the entity type instance having the configured behavior in the simulation to solve for at least one of the one or more undefined parameters (see "created open-equation math model is presented to the solution engine 310 for solving or converging the… equations contained in the math model" in col. 17, line(s) 60-63; "math model is… equations and variables which models the plant process… equations contained in the flowsheet model… math model may also contain... parameter values... used in solving or converging the math model" in col. 9, line(s) 1-7; "flowsheet calculation modes, such as simulation… when solving a flowsheet… Simulation is an application where an outcome is calculated by solving… equations" in col. 15, line(s) 34-47)… 
Sengupta discloses simulating the functionality of the specific process entity by the entity type instance having the configured behavior in the simulation to solve for at least one of the one or more undefined parameters. However, Sengupta fails to disclose evaluating the one or more defined parameters and the at least one solved-for parameter to locate inefficiencies in the specific process entity in the process and to determine alterations in the plurality of parameters that can improve, or eliminate, the located inefficiencies in the specific process entity; and in response to evaluating the one or more defined parameters and the at least one solved-for parameter, controlling one or more control elements in the process to adjust operation of at  
Tanartkit discloses evaluating (see "diagnostics may be performed on the subflowsheets“ in col. 5, line(s) 53-61) the one or more defined parameters and the at least one solved-for parameter to locate inefficiencies in the specific process entity (see "specific process entity" as "process unit", "model elements 402 include individual units and streams from which a user builds a flowsheet model… A unit represents a device that may be found in a process plant… A process unit is an item of operating hardware such as a heat exchanger, a compressor, an expander, a firebox, a pipe, a splitter, a pump… each unit is represented by a generally nonlinear model characterized by… parameters. Each parameter of a given model will typically pertain to mass or energy transfer characteristics of the equipment unit represented by the model“ in col.6, line(s) 8-20) in the process (see "flowsheet model, including an equation, of an actual plant process“ in col. 7, line(s) 27-29; "a math model of the flowsheet… is… equations and variables which models the plant process… math model is in the form of a matrix which represents the equations contained in the flowsheet model… math model may also contain… parameter values... used in solving or converging the math model“ in col. 8, line(s) 1-9) and to determine alterations in the plurality of parameters that can improve, or eliminate, the located inefficiencies (see "inefficiencies" as "conflicts", "conflict resolution engine… identifies and assists the resolution of conflicts that may exist between flowsheets so that the flowsheets may… operate properly… data consistency resolution module… to identify conflicts… between data items of two flowsheets… and informs the user(s) of the conflicts to enable the conflicts to be resolved… EDI resolution module… identify conflicts… in the data source definitions, datatypes… utilized by the flowsheets… If, however, there is a conflict… conflict will be displayed so that the user(s) may resolve the conflict… identify datatype conflicts… EDI resolution module 714, will display any conflicts to inform the user(s) so that the conflicts may be resolved“ in col. 10, line(s) 17-59) in the specific process entity (see "specific and in response to evaluating the one or more defined parameters and the at least one solved-for parameter, controlling one or more control elements in the process to adjust operation of at least a portion of the process in order to improve the process (see "improve" as "optimize", "Process modeling systems have been used in process industries such as refining and pharmaceutical manufacturing for many purposes. Process engineers use these systems to… optimize existing process plants" in col. 1, lines 15-19 – well known in the art), wherein the one or more control elements are configured to control one or more aspects of the process (see “EDI may also be utilized to couple the system 100 to the process controller“ in col. 4, line(s) 30-31). 
As to claims 23–29 and 31–33, these claims recite computer-readable media performing a method and a processor executable method performed by the system of claims 14–20. Sengupta discloses methods (see col. 1, line(s) 62-63) performed by the system that teaches claims 14–20. Therefore, claims 23–29 and 31–33 are rejected for the same reasons given above.

Response to Arguments
Regarding the Specification objections, the amendment corrected all deficiencies and the objections are withdrawn.
Regarding the claim objections, the amendment corrected all deficiencies, and the objections are withdrawn.

Applicant argues, (see page 9, next to last paragraph to page 10, 1st paragraph):
‘… The Office further asserts: The subject matter description of "control elements in the process are controlled to adjust operation of at least a portion of the process in order to improve the process" (last 3 lines of claims 13, 22, and 30). The written description amounts to control elements, controllers, and/or controlling.
Applicant is a bit confused by the wording of this rejection and Applicant respectfully submits the Specification supports this language. However, in order to advance prosecution Applicant has elected to delete the entire last wherein clause, which is believed to render the

Examiner's response:
Applicant's argument is not persuasive, because only claim 13 was amended but claims 22 and 30 were not. While the written description discloses control elements, controllers, and/or controlling; the subject matter description of “wherein, in response to evaluating… parameters… control elements in the process are controlled to adjust operation of at least a portion of the process in order to optimize the process" (next to last 3 lines of claim 22) and "in response to evaluating… parameters… controlling… control elements in the process to adjust operation of at least a portion of the process in order to improve the process" (next to last 3 lines of claim 30) in the specification is non–existing. Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the Specification, which provides support for the subject matter. This will assist in expediting compact prosecution. Examiner notes that the application is a continuation of 14231321, filed on 03/31/2014, now U.S. Patent 10339231. Applicant argues 'Applicant respectfully submits the Specification supports this language', but MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure". 
Regarding the rejections under 112(b), the amendment corrected some deficiencies, and those objections are withdrawn, some claim(s) remain defective.
Applicant argues, (see page 10):
‘… The Office states that:
Claim 22 recites the limitation "the simulation" in line(s) 29. There is insufficient antecedent basis for this limitation in the claim... As to claim(s) 18, 22, 27, 30, they are objected for the same deficiency.
Applicant believes the Office is referring to claim 13, not claim 22, and has amended claim 13 to recite a flowsheet simulation and an entity simulation to address the Office's concerns. The dependent claims are now believed to be in order as well.…’

Applicant's argument is not persuasive, because only claim 13 was amended but claims 18, 22, 27, and 30 were not. As to independent claim 22, there are two different "simulations" anteceding this limitation: "a simulation representing the process on a flowsheet” (claim 22, line 11) and "simulating the functionality of the specific process entity" (claim 22, line 16). The recitation of “the simulation” is unclear because it is uncertain which of the two simulations was intended. Claims 27 and 30 are objected for the same deficiency.

Regarding the rejections under 103, Applicant argues, (see page 10, next to last paragraph to page 11, last paragraph):
‘… "diagnostics" disclosed by Tanartkit are for diagnosing the flowsheets, not the specific process entity as required by the claim. Furthermore, the "diagnostics" do not use at least one of the one or more defined parameters and the at least one solved-for parameter as required by the claim…’

About inefficiencies, the application description merely reads:
'[0003]… data produced by the sensors also allow an operator to perform a number of supervisory tasks including: tailor the process (e.g., specify new set points) in response to varying external conditions (including costs of raw materials), detect an inefficient/non-optimal operating condition and/or impending equipment failure, and take remedial actions such as move equipment into and out of service as required…
[0006] Aspects of the present invention involve a system that models the process for the purpose of simulating it accurately. The simulation can be used to locate any inefficiency in the current process and determine alterations that can improve or eliminate inefficiencies'.

Examiner's response:
Applicant's argument is not persuasive, because Tanartkit evaluates parameters to locate inefficiencies on the flowsheets, which model specific process entities in the process. Tanartkit evaluates (see "diagnostics may be performed on the subflowsheets“ in col. 5, line(s) 53-61) parameters to locate inefficiencies on the flowsheets (see "inefficiencies" as "conflicts", 
Examiner notes that in the application description ('[0003]… data produced by the sensors also allow an operator to… detect an inefficient/non-optimal operating condition… [0006]… invention… models the process for the purpose of simulating it accurately. The simulation can be used to locate any inefficiency in the current process and determine alterations that can improve or eliminate inefficiencies'), the invention also evaluates parameters to locate inefficiencies on the flowsheets, which model specific process entities in the process.

Therefore, Appellants' arguments are not persuasive and the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN CARLOS OCHOA whose telephone number is (571)272-2625. The examiner can normally be reached on 9:30AM - 6:00 PM on Mondays, Tuesdays, Wednesday, and Thursdays.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		06/21/21Primary Examiner, Art Unit 2127